Citation Nr: 1417295	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1982 to February 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.

In September 2011, the Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In September 2011, the Board remanded the claim in part to afford the Veteran a VA examination to determine the level of functional impairment due to the Veteran's service-connected disabilities.  The requested VA examination was conducted in October 2011 and the VA examiner concluded that the Veteran was unable to do physical type work, but the Veteran could do sedentary type work.   

Since then the Veteran dropped out of a VA vocational rehabilitation program with the objective of obtaining an AA degree in the field of sales, because he was unable to maintain adequate academic standards. 




As it is not clear from the record whether Veteran's inability to maintain adequate academic standards was due to the service-connected physical disabilities or the service-connected psychiatric disorder or the cumulative effect of the physical and mental disabilities, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by either a physiatrist (physician specializing in rehabilitative medicine) or a practitioner in the field of rehabilitative medicine to determine: 

Whether the service-connected disabilities: intervertebral disc syndrome with laminectomy at L4-L5 (rated 60 percent); mood disorder (30 percent); right and left hip bursitis (each 10 percent); and left lower  extremity radiculopathy (10 percent) with a combined rating of 80 percent together prevent the Veteran from obtaining or following substantial gainful employment.

In formulating the opinion, the VA examiner is asked to consider the following facts:  

The Veteran graduated high school; 

The Veteran served on active duty from September 1982 to February 1988;

After service, the Veteran worked as a machine operator from about 1995 to March 2008, when he was terminated from his job because of excessive use of leave due to his back disability.  


As of February 2012, the Veteran had dropped out of a VA vocational rehabilitation program with the objective of obtaining an AA degree in the field of sales, because he was unable to maintain adequate academic standards. 

The Veteran's file should be made available to the VA examiner for review

2.  After the development has been completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability. If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  



This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


